DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement discussed during a telephone conversation with Mr. Thompson on 3/10/2021 is withdrawn. Claims 1-20 are pending.

Drawings
The drawings were received on 4/1/2019.  These drawings are acceptable.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “substantially stopping” in claim 12 requires written support in the specification.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-17 and 20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
 	Claim 10 recites the limitation "the first and second supply ports” and, “the first and second exhaust ports”.  There is insufficient antecedent basis for the limitations in the claim.
Appropriate correction is required.



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Musgrave (US 1882392).
Regarding claim 1, Musgrave discloses a hydraulic control valve (see Fig. 1) for controlling hydraulic circuits, comprising: 
a valve housing (D) defining a valve bore (the bore of a3 surrounding a2,b2); 
a first spool valve (a2) slidably positioned within the valve bore and adapted to control a first hydraulic circuit (through a1); and 
a second spool valve (b2) slidably positioned within the valve bore and adapted to control a second hydraulic circuit (through a5,b4), and 
wherein the first spool valve and the second spool valve are positioned co-axially within the valve bore and are independently slidable within the valve bore to allow the first and second spool valves to control the first and second hydraulic valves independently of one another (A,B magnets independently control the valves).  
	Regarding claim 18, Musgrave discloses an actuator (the actuator holding (A,B magnets) mounted near an end of the valve housing, wherein the actuator is adapted to 
 	Regarding claim 19, Musgrave discloses the valve housing and the first and second spool valves are made from a common material (as shown in the figure 1, all the materials are cross-hatched with the same material type representation).  
 	Regarding claim 20, Musgrave discloses the valve housing, the first and second spool valves and the sleeve are made from a common material (as shown in the figure 1, all the materials are cross-hatched with the same material type representation).

Claim(s) 1 and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Ichihashi et al. (US 4860792).
Regarding claim 1, Ichihashi et al. disclose a hydraulic control valve (see Fig. 1) for controlling hydraulic circuits, comprising: 
a valve housing (10) defining a valve bore (the bore of 10 surrounding the inner valve components); 
a first spool valve (30 on right) slidably positioned within the valve bore and adapted to control a first hydraulic circuit (through 16,17 right side); and 
a second spool valve (30 on left) slidably positioned within the valve bore and adapted to control a second hydraulic circuit (through 16,17 left side), and 
wherein the first spool valve and the second spool valve are positioned co-axially within the valve bore and are independently slidable within the valve bore to allow the first and second spool valves to control the first and second hydraulic valves independently of one another (the respective solenoids 40 control each spool valve).  

 	Regarding claim 20, Ichihashi et al. disclose the valve housing, the first and second spool valves and the sleeve are made from a common material (as shown in the figure 1, all the materials are cross-hatched with the same material type representation).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, “the pin shaft of the first spool valve extends through the cylindrical bore of the second spool valve” in combination with the rest of the limitations in claim 2.
Claims 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the prior art discloses or renders as obvious, “the sleeve including a supply channel formed therein interconnecting the first and second supply ports, and an exhaust channel formed therein interconnecting the first and second exhaust ports” in combination with the rest of the limitations in claim 10.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753